IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 01-30240
                            Summary Calendar



     SHAHED MUHAMMAD,

                                             Plaintiff-Appellant,

           versus


     CITY OF NEW ORLEANS; NEW ORLEANS POLICE
     DEPARTMENT; RICHARD PENNINGTON, Superintendent
     of the New Orleans Police Department,

                                             Defendants-Appellees.




           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 99-CV-393-F

                            November 7, 2001

Before GARWOOD, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Shahed Muhammad filed suit against the City of New Orleans

(City),   the   New   Orleans   Police   Department   (NOPD),     and   NOPD

Superintendent    Richard   Pennington    alleging    that   he   had   been

discharged as a NOPD officer in violation of the Americans with

Disabilities Act (ADA), Title VII of the Civil Rights Act of 1964,


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
and LA. CIV. CODE ANN. art. 2315.

     The district court found that the summary judgment evidence

submitted by the defendants was conclusive that Muhammad was not

qualified to perform the essential functions of a NOPD officer.

See McInnis v. Alamo Cmty. Coll. Dist., 207 F.3d 276, 279-80 (5th

Cir. 2000).   Muhammad produced no evidence to show he can function

as a NOPD officer, an issue on which he would have the burden of

proof at trial.    The district court did not err in granting summary

judgment in favor of the defendants on the ADA claim.          Fed. R. Civ.

P. 56(c); Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994) (en banc).

     The district court dismissed the Title VII claim under Fed. R.

Civ. P. 12(b)(6) because Muhammad’s complaint does not make any

allegation that he had been discriminated against based on race,

color, religion, sex, or national origin.      McDonnell-Douglas Corp.

v. Green, 411 U.S. 792, 802 (1973); Mayberry v. Vought Aircraft

Co., 55 F.3d 1086, 1089 (5th Cir. 1995).           The district court did

not err in dismissing this claim.

     The district court dismissed Muhammad’s state law tort claim

because article 2315 does not provide a cause of action for

employment    discrimination.       On   appeal,    Muhammad    failed   to

adequately brief his challenge of this dismissal.         He did not list

this an issue, did not mention it in his summary of argument and

did not specify any standard of review, made no citations to any


                                    2
case law interpreting article 2315, and did not even specify which

of his factual allegations would support a tort action under

article 2315.   For the same reasons, Muhammad has failed to brief

his assertion that he presented adequate claims of retaliatory

discharge.   Accordingly, we will not consider those issues.   See

Oden v. Oktibbeha County, Miss., 246 F.3d 458, 470 n.12 (5th Cir.

2001); Fed. R. App. P. 28(a)(9).

                             AFFIRMED




                                   3